Citation Nr: 0634523	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  03-32 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for status post 
cerebrovascular accident left arm paralysis, claimed as 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had documented active service from June 1963 to 
January 1969, with three additional years of service that 
have not been verified.

This appeal arises from a June 2003 rating decision of the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

It is as likely as not that the veteran's service-connected 
diabetes mellitus caused the veteran's status post 
cerebrovascular accident left arm paralysis.


CONCLUSION OF LAW

The criteria for secondary service connection for status post 
cerebrovascular accident left arm paralysis are met.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

VA has not notified the veteran of the information and 
evidence necessary to substantiate a claim for secondary 
service connection.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b) (2006).  A notice letter of 
November 2002 identified the claim at issue, but told the 
veteran how to prosecute a different claim.  However, in 
light of the complete grant of benefits herein, the question 
of adequacy of notice is moot.

II.  Secondary Service Connection

In general, service connection may be granted if the evidence 
establishes that the veteran's claimed disability was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303(a) (2006).  

Service connection is also warranted for a disability which 
is proximately due to, the result of, or aggravated by, a 
service-connected disability.  38 C.F.R. § 3.310(a).  See 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  As the 
present decision finds causation, it need not reach the 
question of what proportion of disability associated with 
status post cerebrovascular accident left arm paralysis is 
attributable to the veteran's service-connected diabetes 
mellitus.  See 71 Fed. Reg. 52,747 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The veteran is service connected for type II diabetes 
mellitus.  Renal failure and hypertension are service 
connected as secondary to the diabetes mellitus.  The 
hypertension is service connected as secondary to the renal 
disease, which is secondary to the diabetes mellitus.  In 
December 2000, the veteran had a cerebrovascular accident 
which left him with residual left upper extremity paresis 
(left arm paralysis) according to contemporaneous VA medical 
records and a March 2003 VA compensation examination.

The March 2003 VA examiner reviewed the veteran's claims file 
and confirmed that he was status post cerebrovascular 
accident with current left hand radicular disease.  Without 
comment on an alternative etiology, the examiner opined as to 
several disorders examined, "It is likely as not that his 
hypertension, kidney disease and paralysis radicular nerves 
are not the result of his diabetes [mellitus]."

The claims file reflects that the above examiner had been 
requested to provide an opinion as to whether "it is as 
likely as not, more likely than not, less likely than not 
that [the disorders being examined] are the result of 
diabetes."  The opinion received, while not precisely 
congruent with the options suggested in the request, does 
show an expression of balance, or equipoise, in the evidence.  
The examiner, in finding that the left arm paralysis is as 
likely as not unrelated to diabetes was simultaneously 
stating, by inverse inference, that it as likely as not 
related to diabetes.  If the March 2003 examiner meant that 
the left arm paralysis is more likely not the result of the 
veteran's diabetes, he did not say that.  The examiner's 
statement definitely does not meet the requirement of a 
preponderance of the evidence against a claim to deny it.  
See Gilbert, supra.

In summary, based upon the evidentiary record before us, the 
Board concludes that the preponderance of evidence is not 
against finding in favor of the veteran.  Therefore, without 
finding error in the previous action taken by the RO, the 
Board will give the benefit of the doubt to the veteran and 
conclude that he is entitled to service connection for status 
post cerebrovascular accident left arm paralysis.


ORDER

Service connection for status post cerebrovascular accident 
left arm paralysis, as secondary to service-connected 
diabetes mellitus, is granted.


_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


